PER CURIAM.
We affirm the order of Judge Bicks of October 30, 1958 which denied the petition of certain creditors to review the order of Referee Schofield appointing Meyer J. Rider, Esq. as trustee in bankruptcy for Baldwin Lumber Supply Company. The referee found, and it is not disputed, that no nominated trustee had the requisite vote by a majority in number and amount of the properly filed claims in order to be elected as required by 11 U.S.C. § 92, sub. a. Under such circumstances it was requisite and proper for the referee to appoint a trustee pursuant to 11 U.S.C. § 72(a). In re Katz & Williams, D.C.S.D.N.Y.1941, 48 F.Supp. 683; In re Gloria Vanderbilt-Sonia Gowns, D.C.S.D.N.Y.1939, 26 F.Supp. 766; Collier on Bankruptcy (14th Ed.) § 44.12.